Citation Nr: 1734125	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-21 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a headache disorder.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from January 1971 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a February 1995 rating decision, the Veteran's claim for service connection for a headache disorder was denied as the evidence failed to link his headache disorder to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the February 1995 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a headache disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  In a May 2006 rating decision, the Veteran's claims for service connection for hepatitis C was denied as the evidence failed to link his hepatitis C to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
4.  The evidence received since the May 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

5.  A headache disorder, vertigo, and a right knee disorder were not shown in service and the weight of the evidence fails to establish that the Veteran's current headache disorder, vertigo, or right knee disorder is etiologically related to his active service.

6.  The evidence of record fails to make it at least as likely as not (50 percent or greater) that the Veteran's hepatitis C was contracted during his active service.

7.  The Veteran's currently diagnosed bilateral hearing loss neither began during, nor was otherwise caused by his active service, to include any noise exposure therein, and it was not diagnosed within a year of separation from service.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision denying service connection for a headache disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  New and material evidence has been received since the February 1995 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a headache disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The May 2006 rating decision denying service connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

4.  New and material evidence has been received since the May 2006 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for vertigo have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

8.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

9.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in November 2016.

No VA examination was requested in relation to the issues of service connection for a headache disorder, hepatitis C, vertigo, and a right knee disorder.  In addition, while the Veteran was afforded a VA examination for his hearing loss in March 2011, an opinion on etiology was not provided; however, no opinion on etiology has been requested.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claims.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding that a headache disorder, hepatitis C, hearing loss, vertigo, or a right knee disorder had its onset during active service or within one year of separation from active service or competent evidence even suggesting that a headache disorder, hepatitis C, hearing loss, vertigo, or a right knee disorder may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that his headache disorder, hepatitis C, hearing loss, vertigo, or a right knee disorder either began during or was otherwise caused by his active service.  These statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his statements at the time of separation. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Reopening Claims
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claim of entitlement to service connection for a headache disorder was denied in February 1995.  His claim of entitlement to service connection for hepatitis C was denied in May 2006.  The Veteran did not appeal the rating decisions, nor did he submit any new and material evidence within a year of either rating decision.  See 38 C.F.R. §3.156(b).  The February 1995 and May 2006 rating decisions thereby became final.

At the time of the February 1995 rating decision, the record consisted of the Veteran's service treatment records (STRs) and VA treatment records.

At the time of the May 2006 rating decision, the record consisted of the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.

Evidence received since the February 1995 and May 2006 rating decisions includes additional VA treatment records, private treatment records, and the Veteran's testimony at the hearing.  The Veteran testified that his headaches began during his active service and he received treatment during active service.  He testified that a VA physician opined that his headaches were due to his active service.  This evidence is presumed credible only for the limited purposes of reopening the claims, but given that presumption the new information is considered to be material and is therefore sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims are reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Headache Disorder, Vertigo, and Right Knee Disorder

The Veteran filed his claims for service connection for a headache disorder, vertigo, and a right knee disorder in November 2009, which were denied by a December 2009 rating decision.  The Veteran asserts that his headache disorder, vertigo, and right knee disorder are due to his active service.  He testified that his headaches began after basic training and that he received treatment for them in service.  He also testified that a VA physician opined that his headache disorder was due to his active service.  He testified that his vertigo began after basic training.  He testified that he injured his right knee during basic training.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for a headache disorder or a right knee disorder during his active service.  In August 1971, he complained of dizziness in addition to a sore throat, nausea, malaise, and cough.  However, he was diagnosed with pharyngitis, an acute diagnosis, and treatment records after August 1971 contain no other complaints of dizziness.  In January 1972, the Veteran complained of left, not right, knee pain.  A left knee, not right, x-ray showed no objective findings.  In September 1972, he specifically denied having any arthritis, ear trouble, severe or frequent headaches.  At an examination in November 1972, he had a normal neurological examination and lower extremity examination.  In January 1973, he did not report any changes since his last examination.

Likewise, after his separation from service, the medical records do not show any complaints, treatment, or diagnosis for a headache disorder, vertigo, or a right knee disorder until decades after his separation from service.

In December 2004, the Veteran reported right knee pain after he helped a person in a wheelchair to climb stairs and injured his right knee.  In July 2010, he was diagnosed with right knee arthritis.

In March 2006, the Veteran reported dizziness after using crack cocaine.  In December 2009, he reported feeling dizzy every time he stood up.  In January 2010, he was diagnosed with dizziness consistent with benign positional vertigo. 

In November 2009, he was diagnosed with headaches.  In December 2009, he reported having headaches "for a long time."  However, in July 2010, he denied having frequent headaches.

The record contains no evidence, other than the Veteran's statements, of a headache disorder, vertigo, or a right knee disorder in service or after his separation from service until decades later.  There is also no competent medical opinion of record which even suggests that the Veteran's currently diagnosed headache disorder, vertigo, or right knee disorder even might be related to his service.

Consideration has been given to the Veteran's allegation that his headache disorder, vertigo, and right knee disorder are due to his active service.  He is clearly competent to report symptoms of headaches, dizziness, and knee pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe symptoms of a headache disorder, vertigo, and a right knee disorder, he lacks the medical training or qualification either to diagnose a headache disorder, vertigo, or a right knee disorder or to relate these diagnoses to any in-service event or injury.  Id. 

Here, the Veteran has asserted that he developed a headache disorder in service that continued to the present time.  However, he specifically denied having frequent headaches at separation, and there is no record of any treatment for any headaches for decades after service.   He asserted that his vertigo began after basic training.  However, but for the single complained of dizziness in conjunction with symptoms that together were found to merit a diagnosis of pharyngitis, his STRs do not show a diagnosis of vertigo.  While he has been diagnosed with positional vertigo, the claims file contains no evidence that would link this to his active service.  Finally, he asserted that he received treatment for his right knee, not left, during his active service.  However, multiple records show he received treatment for his left knee.  In addition, even if treatment was for his right knee, no objective symptoms of abnormality were found and he had a normal examination at his separation examination.  He injured his right knee in December 2004 and was diagnosed with arthritis in July 2010.

As discussed above, the criteria for service connection have not been met for a headache disorder, vertigo, or a right knee disorder.  Therefore, the claims are denied. 

Hepatitis C

The Veteran filed his service connection claim for hepatitis C in January 2011, which was denied by a November 2011 rating decision.  The Veteran testified that his hepatitis C is due to his active service.  He testified that a jet gun injector was used for inoculations in boot camp.  He testified that he was told in service that he was diagnosed with hepatitis C.

Medically recognized risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine abuse, high-risk sexual activity, accidental exposure while a health care worker, and various percutaneous exposures such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes, or razor blades.  See Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998).

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified several "key points" that include the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another key point was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercings, and acupuncture.  It was concluded, that although transmission with air gun injectors is biologically possible, there is no scientific evidence documenting such transmission and that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.

The Veteran's STRs do not document any complaints, treatment, or diagnosis of hepatitis.  In September 1972, he denied having hepatitis.  At an examination in November 1972, no joint complaints or jaundice were noted.  In addition, STRs do not reflect any of the medically recognized risk factors for hepatitis C.

The Veteran's medical records show that he was diagnosed with hepatitis C in March 2002, almost three decades after his separation from service, although it is acknowledged that a test for hepatitis C did not exist at the time of the Veteran's active service.  In fact, a diagnosis for hepatitis C did not exist until 1989.  Nevertheless, the Veteran's treatment record does not show he reported experiencing any symptoms in or around service that a medical professional has suggested might represent the onset of hepatitis C.  

A test for hepatitis C was not developed for a number of years after service, and as such, the Board finds the Veteran's testimony that he was diagnosed with hepatitis C during his active service to be patently inaccurate.  Given that multiple statements the Veteran made at his hearing appear to be wholly unreliable, no weight is afforded to his testimony.

Furthermore, the claims file contains evidence of "key points" that could have exposed the Veteran to hepatitis C, such as cocaine use.

Based on the foregoing, the Board is unable to attribute the Veteran's hepatitis C to his active service.  

The Board finds that the evidence of record does not show continuous hepatitis C symptomatology since service.  Of note, the Veteran was not diagnosed with hepatitis C until March 2002.
 
Regardless, the record contains no evidence of treatment for hepatitis C in service, or for any symptoms in service that might now be felt to represent the onset of hepatitis C during service.

As such, the criteria for service connection for hepatitis C have not been met and the claim is denied.

Hearing Loss

The Veteran filed his service connection claim for hearing loss in November 2009, which was denied by a December 2009 rating decision.  He asserts that he has hearing loss as a result of his active service.  He testified that he was exposed to loud noises as his military occupation specialty was heavy equipment maintenance.  He testified that he had hearing loss in service and did not get treatment until he was unable to hear.

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The results of audiological testing at the Veteran's enlistment examination in October 1970 were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
15
LEFT
25
15
10
N/A
10

The results of audiological testing at the Veteran's separation examination in November 1972 were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
		10
10
10
10
10
LEFT
10
10
10
10
10

Both audiological examinations were in ISO-ANSI standards.  In January 1973, he did not indicate that there had been a change in his medical condition.

As such, the Veteran's STRs do not show any deterioration in his hearing acuity between his entrance in October 1970 and his separation from service in November 1972.  In fact, audiological examinations showed an improvement in his hearing at the 4000 hertz level in his right ear and at the 500 and 1000 hertz levels in his left ear.  

The Veteran's medical records after his active service do not reveal any treatment for a hearing disorder.  In March 2011, he was afforded a VA examination.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct an examination.  





Audiological testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
50
55
55
LEFT
55
55
50
50
60

The Veteran had a Maryland CNC of 80 percent in the right ear and 70 percent in the left ear.  The Veteran reported his hearing loss began in service, although he did not report any specific incident to cause his hearing loss.

Upon careful review of the record, the Board has concluded that service connection is not warranted for hearing loss.  While the March 2011 VA examination included a diagnosis of hearing loss, a nexus to service has not been established.

There is no evidence of any complaints, treatment or diagnoses of hearing loss for over four decades after separation.  Thus, the presumption for chronic disease does not apply.  Additionally, and crucially, the Veteran has provided no medical evidence regarding how his current hearing loss is related to service in order to support his claim.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains a diagnosis relating to the Veteran's current hearing loss, the record is void of evidence that hearing loss is related to any injury or disease in service.

As such, the criteria for service connection for hearing loss have not been met and the claim is denied.



ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a headache disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for hepatitis C is reopened.

Service connection for a headache disorder is denied.

Service connection for hepatitis C is denied.

Service connection for bilateral hearing loss is denied.

Service connection for vertigo is denied.

Service connection for a right knee disorder is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


